U.S. DISTRICT Ce ar
RN DISTRICT OF L. i
Weere RECEIVED

SEP 30 2019 UNITED STATES DISTRICT COURT
sony R. woorE,cLERK, | WESTERN DISTRICT OF LOUISIANA

BY: ALEXANDRIA DIVISION
DEPUTY

 

ELDON NAQUIN and CASE NO. 17-CV-1311
ELAINE NAQUIN

vs. JUDGE DRELL

FOREST RIVER, INC. and
CAMPING WORLD RV
SALES, LLC MAG. JUDGE PEREZ-MONTES

 

RULING
Before the court is a motion for summary judgment filed by defendants Forest River, Inc.
(“Forest River”) and Camping World RV Sales, LLC (“Camping World”) in the above-captioned
suit. (Doc. 35). For the reasons expressed below, the court finds that the motion should be

DENIED.

I. BACKGROUND

A. Relevant Facts

Plaintiffs Eldon and Elaine Naquin (“Plaintiffs”) purchased a recreational vehicle (“RV”)
from Camping World in Lafayette, Louisiana in March of 2016. The RV, anew 2016 Georgetown
XL Class A, bearing the vehicle identification number 1F66FDY9F0A05747, was manufactured
by defendant Forest River. (Doc. 1 at § 7). Plaintiffs claim that the motor home was unfit for its
intended use. (Doc. | at §{ 17, 28). Plaintiffs filed suit in October of 2017 alleging numerous

defects, including, but not limited to:

1. power jack oil leaks;
2. tile floor grout defects;
3. countertop scratches requiring buffing;
4. malfunctioning slide out that was “always in a bind” and broke the smoke detector
on the ceiling;

5. leaks in sewer system tanks and valves;

6. windshield automatic shade, shade near driver and shade above sofa broken;

7. scuffs and ink marks on upholstery were apparent at time of sale and plaintiffs
promised replacement sofa and chair, but replacements not provided;

8. exterior leaks at the slide out causing water damage to the interior of the motor
home;

9. malfunctioning door locks;

10. front bathroom vent cracked;

11. rear bathroom light fixture broken;

12. passenger door misaligned and hitting top of frame;

13. double slide adjustment needed on two rooms;

14. water heater anode rod needed replacement;

15. roof corners needed sealing;

16. leak in high pressure hose on power steering;

17. damage to interior caused by water intrusion and malfunctioning slide out; and

18. broken window gasket near couch. (Doc. 1 at § 16).

Plaintiffs’ suit alleges negligent repair of many of these alleged defects, as well as breach
of express and implied warranty. In addition, plaintiffs assert claims under the Magnuson-Moss
Warranty Act and Louisiana law of redhibition. (15 U.S.C. § 2301; La. Civ. C. Arts, 2520, et seq.).

Defendants filed a joint motion to dismiss for failure to state a claim (Doc. 5), which was
granted in part, dismissing all breach of express warranty claims by plaintiffs under the Magnuson-
Moss Warranty Act. (Does. 22, 25). The motion was denied in part, preserving plaintiffs’ claims
for breach of implied warranty under both the Magnuson-Moss Warranty Act and Louisiana’s law
of redhibition. (Id.)

The instant motion urges dismissal of plaintiffs’ remaining claims on the basis that
plaintiffs fail to demonstrate the required elements of a successful claim for redhibition under
Louisiana law. (Doc. 35-1 at pp. 4-5). Plaintiffs’ response also seeks to proceed under the
Louisiana Unfair Trade and Consumer Protection Law (““LUPTA”). (La. R.S. 51:1401). (Doc. 39

at p. 2).

 
IL. ANALYSIS

A. Redhibition

All sales in Louisiana carry with them an implied warranty against redhibitory defects or
vices in the thing sold. Ray v. Cuccia, 298 So.2d 840 (La. 1974). A defect is redhibitory when it
renders the thing sold useless or its use so inconvenient that it may be said that a reasonable
purchaser would not have bought the thing had he known of the defect prior to the sale. The
existence of a redhibitory defect gives the buyer of the thing the right to obtain rescission of the
sale. La. Civ. C. Art. 2520.

In a suit for redhibition, the plaintiff must show:

(1) The thing sold is absolutely useless for its intended purposes or
that its use is so inconvenient that it must be supposed that he would
not have bought it had he known of the defect; (2) that the defect
existed at the time he purchased the thing, but was neither known or
apparent to him; (3) that the seller was given the opportunity to
repair the defect. Alston v. Fleetwood Motor Homes of Indiana,
Inc., 480 F.3d 695, 699 (5" Cir. 2007) quoting Dalme v. Blockers
Mfd. Homes, Inc., 779 So.2d 1014, 1028 (La. Ct. App. 3 Cir. 2001).

 

Defendants argue that plaintiffs fail to meet their burden of proof as to the first and third
elements of their redhibition claim in this matter. Defendants’ motion focuses on the following
alleged defects: power jack oil leaks; regrouting of tile floor; countertop scratches; nonfunctional
slide out; broken sewage dump valves; broken automatic windshield shade; scuffed leather sofa;
and broken door lock. (Doc. 35-1 at p. 5). Citing various narrow passages from Mr. Naquin’s
deposition, defendants assert that plaintiff's own testimony shows that none of these alleged
defects prevented plaintiffs from using the motor home. Having reviewed the evidence and briefs,
as well as applicable jurisprudence, we agree that, under Louisiana law, the collective impact of
many defects may result in a finding of redhibitory defect, even when some or many of the

individual defects have been repaired. Young v. Ford Motor Co., Inc. 595 So.2d 1123 (La. 1992)

 
citing Cangelosi v. McInnis Peterson Chevrolet, Inc., 373 So. 2d 1346 (La. App. 1 Cir. 1979) and
Perrin v. Read Imports, Inc., 359 So.2d 738 (La. App. 4 Cir. 1978). This is true even when some
of the defects can fairly be characterized as “minor.” Jones v. Winnebago Industries, Inc., 92
So.3d 1113, 1118 (La. App. 2 Cir. 2012) citing Berney v. Rountree Olds-Cadillac Co., 763 So.2d
799 (La. App. 2 Cir. 2000). We agree that the evidence before us shows that the power jack oil
leaks, tile floor grout, countertop scratches, sewage dump valves, windshield shade, and door locks
have been repaired to plaintiffs’ satisfaction and, thus, provide no impediment to their use of the
motor home. (Doc. 39-2 at 49:14-17; 49:18-23; 49:24-50:3; 60:8-10; 60:11-24). We find that
perhaps the most severe of the alleged defects remains outstanding: the broken slide out, interior
damage caused by the broken slide out and water intrusion damage associated with the broken
slide out. (Id. at 50:6 — 56:25; 69:8 - 74:25). The evidence indicates that these issues have not
been repaired. Further, Mr. Naquin testified that he is unable to use the motor home as intended

because of these issues. (Id. at 120:17 — 122:25).!

Plaintiff's testimony indicates that the slide out was demonstrated to him at Camping
World at the time of purchase and worked properly. (Id. at 51:21-23). Plaintiff further testified
that he first began experiencing problems with the slide out approximately six (6) months post-
purchase. (Id. at 51:24 — 52:18). The implied warranty against redhibitory defects covers only
hidden defects, not defects known to the buyer at the time of the sale, or those that should have
been discovered by a reasonably prudent buyer. La. Civ. C. Art. 2521. Plaintiff must show that

the defect both existed at the time of sale and that he afforded the seller an opportunity to repair

 

' The court finds defendants’ characterization of certain passages of Mr. Naquin’s testimony misleading. Specifically,
as an example, at p. 6 of defendants’ memorandum in support of their motion, they offer a small “chart” listing the
motor home’s alleged defects, whether the defect impaired the plaintiffs’ use with a citation to Mr. Naquin’s testimony.
(Doc. 35-1). The cited testimony regarding the slide out constituted, in the court’s view, a misrepresentation. Counsel
is advised to avoid any further instances of this sort before this court.

4

 
the thing. Wilks v. Ramsey Auto Brokers, Inc., 132 So. 3d 1009, 1013 (La. App. 2 Cir. 2014)
citing Gaston v. Bobby Johnson Equip. Co., Inc., 771 So.2d 848 (La. App. 2 Cir. 2000). Neither
party addresses the issue of the timing of discovery of the malfunctioning slide out, but we assume
for the purpose of this motion that defendants do not contest the reasonableness of plaintiffs’
inspection of the RV or the inference that the alleged defect existed at the time of sale. Evidence
before the court clearly shows that plaintiffs afforded the seller opportunities to repair the slide
out, satisfying that element of plaintiffs’ claim. (Doc. 40 at p. 4; Doc. 9-2 at p. 22; Doc. 39-2 at
53:13 — 57:19). We note that defendants assert several defects alleged by plaintiffs were never
brought to Camping World’s attention and, thus, Camping World was not afforded an opportunity
to repair. (Doc. 45 at p. 4 citing Doc. 39-2 at 99:20-22). To the extent that these items were not
presented to Camping World for repair, we would agree that they should not be considered as
forming a basis for rescission of the sale but may be considered as part of the basis for a reduction
in sale price, another remedy available in redhibition where full redhibition is not appropriate.
David v. Thibodeaux, 916 So.2d 214, 219 (La. App. 1 Cir. 2005) (internal citations omitted).

Given these findings, we conclude that plaintiffs have adequately met their burden of proof
at the summary judgment stage regarding their Louisiana law redhibition claims and, for that
reason, summary judgment must be denied on those claims.

Turning to plaintiffs’ claims for negligent repair against Camping World, we agree with
plaintiffs’ theory that they may maintain a cause of action against Camping World separate from
their redhibition claim against Forest River. Prokop v. Mack Trucks, Inc., 694 So.2d 387 (La.
App. 5 Cir. 1996). Evidence before the court, again, demonstrates a basis upon which a reasonable
fact finder might find that Camping World failed to fulfill its duty to make repairs after being

apprised of the nature and severity of the alleged defects to the slide out with the resulting interior

 
damage and water intrusion issues. Given this finding, we do not find summary judgment
appropriate as to plaintiffs’ negligent repair claims and defendants’ motion will be denied as to
such claims.

We now address plaintiffs’ contention, raised for the first time in their opposition to the
instant motion, that plaintiffs’ complaint also contains claims pursuant to LUTPA. Reviewing
plaintiffs’ complaint, we find no reference to any unfair, deceptive or unethical trade practice, such
as are traditionally the basis for LUTPA claims under Louisiana law. Omnitech Intern., Inc. v.
Clorox Co., 11 F.3d 1316 (5 Cir. 1994) (internal citations omitted). Moreover, claims under
LUTPA are subject to a one-year peremptive period. Tubos de Acero de Mexico, S.A. v. American
Intern. Inv. Corp., Inc., 292 F.3d 471, 481 (5" Cir. 2002). Our review of the record reveals no
motion for leave to amend, either separate from or consolidated with any other brief or filing. As
cited above, such motion would likely be futile, given the absence of supporting allegations in
plaintiffs’ complaint and the preemption of any such claim under Louisiana law, considering the
2016 sale of the RV in question. Thus, we do not agree that purported claims under LUTPA are a

valid defense to the instant motion for summary judgment.
Il. CONCLUSION

For the reasons expressed herein above, the court finds that defendants’ instant motion for
summary judgment should be DENIED in all respects. Plaintiffs have successfully sustained their
burden of proof as to claims for redhibition and negligent repair in order to maintain these claims

at this stage of litigation. A judgment in conformity with these findings will issue.

Sic —,,

 

September Kh “019 = = SS ae Ls
Alexandria, Louisiana DEE D. DRELL, JUDGE

UNITED STATES DISTRICT COURT
